internal_revenue_service national_office technical_advice_memorandum date --------------------------------- -------------------------------------------- ----------------------------- -------------------------- ----------------- -------------- ------------------------ tam-145318-03 cc psi number release date index uil no case-mis no -------------------------------------- --------------------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no date of death date of conference legend ------------------------------------------ ------------------------- ---------------------------- ---------------------- ----------------------------------------- -------- ---------------------- -------------------- ------------------ ------ ---------- decedent child a child b accountant partnership state date date date year dollar_figureh dollar_figurei --------------- --------------- dollar_figurej --------------- dollar_figurek dollar_figurel --------------- dollar_figurem ------------------- dollar_figuren a x --------------- ------ ------ issue tam-145318-03 is the loan interest stated in a note executed for an advance from partnership to the estate deductible as an expense of administration under sec_2053 conclusion the loan interest stated in a note executed for an advance from decedent died testate on date approximately 5-½ years after formation of decedent and his spouse formed partnership a limited_partnership on date partnership to the estate is not deductible as an expense of administration under sec_2053 facts decedent contributed of his assets to partnership in exchange for a general_partnership interest and a limited_partnership_interest his spouse contributed dollar_figureh in cash in exchange for a general_partnership interest decedent transferred a general_partnership interest to child a decedent’s child subsequently in year decedent and his spouse were divorced at that time the partnership purchased her general_partnership interest partnership generated income each year partnership under paragraph sec_1 and b of decedent’s will the estate residue is to be distributed in equal shares to one trust for the benefit of child a and another trust for the benefit of decedent’s child child b both trusts provide for distributions of income and principal in the trustee’s discretion for support maintenance and health of child a or child b respectively the trustee may also distribute to child a or child b as the case may be such additional_amounts as the trustee deems appropriate the trustee may also distribute income and principal from either trust in his discretion to child a’s descendants on the death of child a and child b respectively the remaining corpus of the deceased child’s trust is to be distributed pursuant to exercise of a testamentary general_power_of_appointment granted to the child residue of the estate the estate child a and accountant were appointed as executors of the estate accountant is also designated as the trustee of the trusts established for child a and child b the estate residue consisted primarily of decedent’s interest in partnership at decedent’s death approximately of the partnership assets or dollar_figuren consisted of publicly traded stocks bonds and cash these assets reflected accumulated income of the four prior years of dollar_figurel the remaining partnership assets consisted primarily of real_property and personal notes that had been issued to the partnership on the sale of real_property previously owned by the partnership under paragraph of decedent’s will all estate_taxes are to be paid from the on date child a and accountant as executors and child a as general tam-145318-03 partner executed a promissory note describing the estate as the borrower and partnership as the lender the note is described as an advancing line of credit pursuant to which funds up to the designated principal_amount will be advanced to the borrower by the lender once the principal_amount of the note is advanced no further loan advances will be made the principal_amount of the note is dollar_figurei and the annual interest is x the note is to mature years from date principal that is advanced and all accrued interest is to be paid in a lump sum on the maturity_date prepayment of principal or interest is prohibited the estate’s partnership_interest was pledged as security pursuant to a separate security_agreement the security_agreement the security_agreement acknowledges that partnership has loaned funds to the estate as evidenced by a promissory note dated date and that in order to secure the liability the estate grants partnership a continuing security_interest in the estate’s partnership_interest in partnership and all of the estate’s distributive_share of partnership income profits etc as well as the estate’s distributive_share of partnership assets upon dissolution in the event of a default partnership has the right to receive the estate’s share of income and distributions from partnership the estate is prohibited from selling assigning or transferring its interest in partnership without the written consent of partnership on date the date the note was signed the prime interest rate was one percent less than x the average interest rate for 15-year mortgage loans was three percent less than x pursuant to the loan arrangement partnership advanced dollar_figurej to the estate the advance was later increased to dollar_figurem two checks were drawn on the estate’s account one payable to the united_states treasury_department and another to the state treasurer on the federal estate_tax_return filed for the estate the executors claimed a deduction under sec_2053 for the dollar_figurek in interest that is to be paid on the due_date of the note law and rationale determined by deducting from the value of the gross_estate such amounts for administration_expenses sec_20_2053-1 provides that an item may be entered on the return for deduction though its exact amount is not then known provided it is ascertainable with reasonable certainty and will be paid no deduction may be taken upon the basis of a vague or uncertain estimate gross_estate as ‘administration expenses’ are limited to such expenses as are sec_2053 provides in part that the value of the taxable_estate shall be sec_20_2053-3 provides that the amounts deductible from a decedent’s in general the courts and the irs have concluded that interest_expense incurred tam-145318-03 actually and necessarily incurred in the administration of the decedent’s estate that is in the collection of assets payments of debts and distribution_of_property emphasis added by an estate on funds borrowed by the estate can be a deductible administration expense provided the loan was reasonably and necessarily incurred in the administration of the estate rev_rul c b because the loan was obtained to avoid a forced sale of assets the loan was reasonably and necessarily incurred in administering d’s estate 57_tc_288 the estate did not own any liquid_assets at the time and that if the estate liquidated some of its nonliquid assets these would have had to have been sold at reduced prices estate of thompson v commissioner tcmemo_1998_325 we are convinced that the financial position of the estate at the time of the borrowing was insufficient to make the required tax_payments and provide for the maintenance of cane mill business property owned by the estate mckee v commissioner tcmemo_1996_362 the executors determined that it was preferable to preserve all of decedent’s closely-held stock and to borrow funds in order to better ensure the estate’s ability to pay its obligations estate of graegin v commissioner tcmemo_1988_477 t o avoid a forced sale of its assets the estate had to borrow money to satisfy its federal estate_tax liability 36_bta_698 t he issuance of the notes avoided the necessity of sacrificing the assets of the estate by immediate or forced sale see also 581_f2d_741 9th cir have not yet accrued however before the administrative expense deduction may be allowed in addition to satisfying other requirements sec_2053 and the regulations the estimated amount must be i ascertainable with reasonable certainty and ii certain to be paid sec_20_2053-1 81_tc_246 estate of graegin v commissioner t c memo interest that is due to be paid on the maturity_date of the note which is years from date for the reasons discussed below we do not believe the interest constitutes a deductible administration expense for purposes of sec_2053 as noted above the estate claimed a deduction under sec_2053 for dollar_figurek in a deduction may be allowable under sec_2053 for estimated interest payments that first we do not believe the transaction whereby the estate purportedly borrowed dollar_figurem from partnership can properly be viewed as necessary to the administration of the estate as the case law and revenue rulings noted above indicate the interest_deduction has been allowed where the loan was necessary to preserve the asset value of the estate for example where the estate is illiquid cash is needed to pay the federal and or state estate_tax liability and the loan supplies this cash while avoiding the need tam-145318-03 to sell a family business or otherwise dispose_of estate property at distressed or reduced prices in this case partnership held substantial liquid_assets totaling dollar_figuren or of the partnership assets on his death the estate succeeded to decedent’s partnership_interest child a the co-executor of the estate was the remaining general_partner further the partnership was not engaged in any active business that would necessitate the retention of liquid_assets in addition in view of the estate’s ownership_interest in the partnership and child a’ sec_1 interest there was clearly no fiduciary restraint on child a’s ability to access the funds the funds since the estate possessed only a assignee interest as characterized by the estate and child a in her individual capacity was the remaining general_partner however the situation presented here is very different from the situations presented in estate of todd v commissioner estate of graegin v commissioner and the other cases and revenue rulings cited above in this case it may be argued that the estate could not require the partnership to distribute i the estate owned of the partnership ii child a was the co-executor of the estate and held the remaining partnership_interest as a general_partner iii residuary trusts for child a and child b were to receive the estate’s partnership_interest and of partnership income was payable or would be credited to the trusts iv child a and child b are each to receive for support maintenance health and other_amounts as appropriate the income and principal paid to the partnership and then distributed by the partnership to the trusts and proportionate interests in the estate are virtually identical to their proportionate interests in the partnership stood on all sides of this transaction thus the assets held in partnership were readily available for the purposes of paying the federal estate_tax rather we believe that in view of the availability of the liquid_assets to the estate and its beneficiaries and in view of the structure of the loan 10-year term with prepayment prohibited the only reason the loan transaction was entered into was to obtain an v child a and child b each hold a testamentary general power to appoint a respective half of of partnership along with any income and principal either retained by partnership or paid_by partnership to the trusts but not distributed it seems clear that the same parties closely related family members whose tam-145318-03 upfront estate_tax deduction for the interest_expense an expense which as discussed below is largely illusory however as indicated above in order for the interest_expense to be deductible under sec_2053 the loan must be necessary for the administration of the estate the interest_deduction can not be the justification for an otherwise unnecessary loan thus we do not believe the loan can properly be characterized as necessary to the administration of the estate further we do not believe that the interest_expense is deductible under sec_2053 because it is questionable whether the estate will actually make the payments in accordance with the terms of the arrangement and even if the estate makes the payments in accordance with the terms of the arrangement the payments whether characterized as interest or principal will have no economic impact on the parties involved the deduction for administration_expenses such as interest is limited to in this case other than generating an estate_tax deduction the loan transaction amounts actually paid this requirement ensures that the expense has a real economic impact on the amount ultimately passing to the estate beneficiaries further transactions between family members are carefully scrutinized because the family relationship often makes it possible to shift tax incidence by surface changes of ownership without affecting the dominion and control_over the subject of the transfer 337_us_733 55_tc_172 has no economic_effect upon the parties specifically the estate’s obligation to pay interest and principal will mature years from date on this date if the estate has funds to pay the obligation then absent the loan and interest obligation the beneficiaries ie the trusts for child a and child b would each be entitled to receive one-half of these funds however if the estate uses these funds to pay the interest and principal the estate will simply transfer the funds to partnership in which it owns a interest and in which the estate beneficiaries own a interest the estate’s payment will then be credited to the beneficiaries’ partnership accounts or distributed to them by partnership in virtually equal one-half shares more likely if the estate or the estate beneficiaries does not have the funds necessary to pay the indebtedness and interest partnership will distribute the funds needed if available which funds will immediately be paid back to partnership in satisfaction of the loan indeed partnership may simply cancel the note and avoid the necessity of the circular transfer of funds regardless of the mechanism ultimately selected to satisfy the note on the maturity_date it is clear that the payment of the interest and principal to partnership of which the estate owns a interest and the estate and estate beneficiaries own a interest will not result in any economic detriment or benefit to the estate or the thus from an economic standpoint the loan transaction has no financial tam-145318-03 estate beneficiaries as obligors or the partnership as obligee since the parties have virtually identical interests in the estate and the partnership there is no change in the relative net_worth of these parties as a result of the loan transaction rather other than the favorable tax treatment resulting from the transaction it is difficult to see what benefit will be derived from this circular transfer of funds impact aside from the estate_tax effect if the interest is allowed as a deduction under these circumstances we do not believe the interest constitutes a deductible administration expense under sec_2053 where the courts declined to allow an income_tax deduction for interest under similar circumstances for example in 364_us_361 the court considered a loan transaction in which the taxpayer purchased an annuity with a long-term note and a small amount of cash in a series of circular transfers the taxpayer paid the interest due on the note each year in advance and then immediately borrowed against the annuity_contract in an amount that covered most of the taxpayer’s cash outlay for interest the annual loans negated any possibility that the arrangement would ever generate any net cash_value from which the annuity would be paid in reality the annuity transaction had no economic value for the taxpayer other than to provide an income_tax deduction for his interest payments the court concluded that an income_tax deduction was not allowable for the taxpayer’s interest payment as follows we believe this position is amply supported by numerous income_tax cases when we examine ‘what was done’ here we see that i n form the taxpayer had an annuity_contract with a so-called guaranteed cash_value at maturity of dollar_figure this was a fiction because each year knetsch’s annual borrowings kept the net cash_value on which any annuity or insurance payments would depend at the relative pittance of dollar_figure knetsch’s transaction with the insurance_company did not appreciably affect his beneficial_interest except to reduce his tax for it is patent that there was nothing of substance to be realized by knetsch from this transaction beyond a tax deduction what he was ostensibly lent back was in reality only the rebate of a substantial part of the so- called interest payments knetsch v united_states u s pincite the courts have applied similar reasoning in numerous cases to disallow the deduction of purported expenses see 326_f3d_737 6th cir taxpayer did nothing more than show a deductible expense on paper without actually suffering any of the ordinary economic consequences of paying the money because circular netting transactions obviated the obligations to ever actually repay the underlying loans acm holdings inc v w here the same persons occupy both sides of the bargaining table the in 154_f3d_61 3d cir a case in which the form of a transaction does not necessarily correspond to the intrinsic economic nature of the transaction for the parties may mold it at their will in order to create whatever appearance would be of benefit to them despite the economic reality of the transaction accordingly where the same individuals control both the transferor and the transferee the transaction must be scrutinized according to an objective test of economic reality to determine its true economic nature tam-145318-03 301_f3d_96 3d cir the main question is a simple one absent the tax benefits whether the transaction affected the taxpayer’s financial position in any way 155_f3d_584 2d cir n ot only must the underlying transaction have economic_substance but the debt must be real as well 364_f2d_734 2d cir deduction denied for interest charges in loan arrangements that can not with reason be said to have purpose substance or utility apart from their anticipated tax consequences third circuit rejected the irs’ characterization of a transaction between a_trust and an estate as a loan the court noted geftman v commissioner f 3d pincite emphasis supplied presented in the cases discussed above the estate and the partnership executed a document pursuant to which the partnership distributed funds to the estate and the estate executed a note under which the estate became obligated to pay the partnership_interest and principal on the maturity_date however ninety-nine percent of the partnership was owned by the estate to be transferred to trusts for the benefit of child a and child b and the remaining one percent was owned by child a the co-executor of the estate thus the same parties owned and controlled both the borrower and the lender and were essentially dealing with themselves and sitting on both sides of the table the circular flow of funds presented is readily apparent the netting effect presented either obviates the need to actually pay the interest and principal when due or if in fact funds are transferred in payment of interest the payment will have no economic_effect on the parties after any such payment the parties will be in the same economic position as they were before the payment sec_2053 for the claimed interest amount in this case sec_6110 of the code provides that it may not be used or cited as precedent a copy of this technical_advice_memorandum is to be given to the taxpayer the present case presents a situation that is substantially_similar to those consequently for the reasons discussed above a deduction is not allowed under
